              Case 2:18-cv-01506-TSZ Document 13 Filed 03/01/19 Page 1 of 3



                                                                        JUDGE THOMAS S. ZILLY
 1

 2

 3

 4

 5

 6

 7                           UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8
   THE HIGHLANDS NORTH CONDOMINIUM
 9
   ASSOCIATION, a Washington non-profit
10 corporation,                                       NO. 2:18-cv-01506-TSZ

11                               Plaintiff,           NOTICE OF DISMISSAL OF AMERICAN
     v.                                               GUARANTEE AND LIABILITY
12                                                    INSURANCE COMPANY WITHOUT
     ALLSTATE INSURANCE COMPANY, an                   PREJUDICE AND WITHOUT COSTS AND
13
     Illinois company; AMERICAN CASUALTY              REQUEST THAT THIS CASE BE CLOSED
14   COMPANY OF READING, PA, a Pennsylvania
     company; AMERICAN GUARANTEE AND
15   LIABILITY INSURANCE COMPANY, an
     Illinois company; SAFECO INSURANCE
16   COMPANY OF AMERICA, a New Hampshire
     company; STATE FARM FIRE AND
17
     CASUALTY COMPANY, an Illinois company;
18   and DOE INSURANCE COMPANIES 1–10,

19                               Defendants.
20         Pursuant to FRCP 41(a), Plaintiff     Highlands North Condominium Association (the
21
     “Association”) hereby dismisses its claim against Defendant American Guarantee and Liability
22
     Insurance Company (“American Guarantee”) without prejudice and without costs. American
23
     Guarantee has not served either an answer or a motion for summary judgment, and FRCP Rules
24

25 23(e), 23.1(c), 23.2 and 66 do not apply to this action. Accordingly, the Association may dismiss

26 its claim against American Guarantee without a court order pursuant to FRCP 41(a). As no other

27 NOTICE OF DISMISSAL OF AMERICAN                          STEIN, SUDWEEKS & STEIN, PLLC
     GUARANTEE AND LIABILITY INSURANCE                          2701 1ST AVE., SUITE 430
     COMPANY WITHOUT PREJUDICE AND WITHOUT                         SEATTLE, WA 98121
     COSTS AND REQUEST THAT THIS CASE BE                   PHONE 206.388.0660 FAX 206.286.2660
     CLOSED (NO. 2:18-cv-01506-TSZ) - 1
              Case 2:18-cv-01506-TSZ Document 13 Filed 03/01/19 Page 2 of 3



     Defendants remain in this lawsuit other than Doe Insurance Companies 1-10 which the Association
 1

 2 also dismisses without prejudice and without costs, the Association asks that this case be closed.

 3          RESPECTFULLY SUBMITTED THIS 1st day of March, 2019.

 4                                       STEIN, SUDWEEKS & STEIN, PLLC
 5
                                         /s/ Daniel Stein
 6                                       Daniel J. Stein, WSBA 48739
                                         2701 First Avenue, Suite 430
 7
                                         Seattle, WA 98121
 8                                       Email: dstein@condodefects.com
                                         Telephone: (206) 388-0660
 9                                       Facsimile: (206) 286-2660

10                                       Attorney for Plaintiff
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27 NOTICE OF DISMISSAL OF AMERICAN                            STEIN, SUDWEEKS & STEIN, PLLC
     GUARANTEE AND LIABILITY INSURANCE                            2701 1ST AVE., SUITE 430
     COMPANY WITHOUT PREJUDICE AND WITHOUT                           SEATTLE, WA 98121
     COSTS AND REQUEST THAT THIS CASE BE                     PHONE 206.388.0660 FAX 206.286.2660
     CLOSED (NO. 2:18-cv-01506-TSZ) - 2
               Case 2:18-cv-01506-TSZ Document 13 Filed 03/01/19 Page 3 of 3



                                      CERTIFICATE OF SERVICE
 1

 2          I hereby certify that on March 1, 2019, a copy of the foregoing Notice of Dismissal of

 3 American Guarantee and Liability Insurance Company was submitted through the Court’s

 4 electronic filing system.

 5
            I declare under penalty of perjury under the laws of the United States that the
 6
     foregoing is true and correct.
 7
            DATED this 1st day of March, 2019, at Seattle, Washington.
 8
                                          s/Kirsten Young
 9
                                          Kirsten Young, Paralegal
10                                        2701 First Avenue, Suite 430
                                          Seattle, WA 98121
11                                        Email: kirsten@condodefects.com
                                          Phone: (206) 388-0660
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27 NOTICE OF DISMISSAL OF AMERICAN                             STEIN, SUDWEEKS & STEIN, PLLC
     GUARANTEE AND LIABILITY INSURANCE                             2701 1ST AVE., SUITE 430
     COMPANY WITHOUT PREJUDICE AND WITHOUT                            SEATTLE, WA 98121
     COSTS AND REQUEST THAT THIS CASE BE                      PHONE 206.388.0660 FAX 206.286.2660
     CLOSED (NO. 2:18-cv-01506-TSZ) - 3
